Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  

Regarding amended claim 1, PaparelliUS 2834628 does not teach that the dynamic interface members are convex shaped facing towards the longitudinal central axis — they are concave shape. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding claim 8, Paparelli does not teach a lower leg portion that is downwardly and inwardly extending toward the longitudinal central axis. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding amended claim 11, Paprelli does not teach the inner wall extends downwardly below a surface of the vehicle door panel. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding claim 17, although modifying a straight edge of Paparelli to be chamfered is of routine skill in the art, the aperture does not slidingly receive and elastically deflect the legs of the body. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675